EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S COMMENT
Claims 1-2 are pending and under consideration.
The amendment filed on 03/23/2021 has been entered. The rejection of record dated 12/28/2020 is withdrawn. Applicants arguments dated 03/23/2021 are persuasive.
The title has been changed to –B4GALNT2 knock out pig-.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Finn on 05/21/2021.
The application has been amended as follows: 
Rewrite claim as follows:
1.	A transgenic pig whose genome comprises a homozygous disruption of the endogenous 1, 4 N-acetyl-galactosaminyl transferase 2 (B4GALNT2) nucleic acid, wherein the pig does not express functional B4GALNT2 polypeptide having the amino acid sequence as set forth in SEQ ID NO: 1, and wherein the pig exhibits no expression of Sda or SDa-like glycans in the somatic cells as compared to a control non-transgenic pig.

The following is an examiner’s statement of reasons for allowance: The art fails to suggest or teach a transgenic pig whose genome comprises homozygous disrupted a antigen or SDa-like glycans in the somatic cells of the transgenic pig.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632